Citation Nr: 0932107	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-43 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.

2.	Entitlement to service connection for radiculopathy of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1971 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was brought before the Board in June 2007, at which 
time the claim was remanded pursuant to a March 2007 order of 
the United States Court of Appeals for Veterans Claims 
(Court) to allow the Agency of Original Jurisdiction (AOJ) to 
further assist the Veteran in the development of his claim, 
to include obtaining Social Security Administration (SSA) 
records.  

The instant case returned before the Board in December 2008, 
at which time the Veteran's claims were denied.  The Veteran 
appealed the Board's December 2008 decision and, in April 
2009, the Court granted a Joint Motion for Remand (Joint 
Motion), vacated the Board's December 2008 decision and 
remanded the Veteran's claims to the Board for further 
consideration.  Pursuant to the April 2009 Joint Motion, the 
Board remanded the Veteran's claims in May 2009 to provide 
the Veteran's representative a copy of a June 2008 
supplemental statement of the case (SSOC) and readjudication 
and the issuance of a new SSOC.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.	Degenerative joint disease and degenerative disc disease 
of the lumbar spine were not manifested in active service 
and degenerative joint disease was not manifested within 
one year of service discharge, and the Veteran's current 
degenerative joint disease and degenerative disc disease 
of the lumbar spine is not otherwise etiologically related 
to such service.

2.	Radiculopathy of the lower extremities was not manifested 
in active service and the Veteran's current radiculopathy 
of the lower extremities is not otherwise etiologically 
related to such service.


CONCLUSIONS OF LAW

1.	Degenerative joint disease and degenerative disc disease 
of the lumbar spine were not incurred in or aggravated by 
the Veteran's active duty service and degenerative joint 
disease may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2008).

2.	Radiculopathy of the lower extremities was not incurred in 
or aggravated by the Veteran's active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received proper notification 
through November 2003 and June 2007 notice letters.  These 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the Veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Dallas VA 
Medical Center (VAMC) have also been obtained.  Pursuant to 
the Board's June 2007 remand, VA requested all records 
related to the Veteran's award of SSA benefits.  These 
records were received from SSA and associated with the 
Veteran's claims file in June 2007.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board finds that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his currently 
diagnosed degenerative joint disease and degenerative disc 
disease of the lumbar spine and radiculopathy of the lower 
extremities are etiologically related to his active service.  
As the Veteran is not competent to provide evidence of a 
diagnosis or etiology of a condition, the record is silent 
for a nexus between the Veteran's current disabilities and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board acknowledges the Veteran's assertion that his lay 
statements are sufficient to trigger VA's duty to provide an 
examination.  Specifically, the Veteran contends that his 
back and legs were injured in service when a tank dislodged 
from its tracks.  He further asserts his lay testimony 
concerning an in-service injury can be used to show that his 
conditions were incurred in service.  See July 2009 
statement.  However, while the Veteran is competent to 
provide evidence that he experienced symptoms of back and/or 
leg pain in service, he is not competent to provide evidence 
of a diagnosis of a chronic condition in service.  See 
Espiritu, supra; see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Indeed, as discussed below, the 
Veteran does not contend he was treated for, or diagnosed 
with, a chronic condition in service.  

The Veteran further asserts that the record need only contain 
competent evidence of persistent or recurrent symptoms and 
that those symptoms may be associated with service in order 
for VA's duty to provide an examination to apply.  See, e.g., 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004).  However, 
in the instant case, while the Veteran reports current 
symptoms of back and lower extremity pain, there is no lay or 
competent evidence of record to suggest the Veteran has 
suffered from "persistent or recurrent symptoms" of back 
and/or lower extremity pain since service.  See Duenas, 
supra.  In fact, as discussed below, the Veteran has claimed 
his back and lower extremity disorders began in approximately 
1988 at the earliest and, in most cases, reported symptoms 
starting no earlier than 2000, approximately 16 and 28 years, 
respectively, after separation from service.

In the instant case, the Veteran has not satisfied all the 
elements of McLendon.  In this regard, while he is competent 
to report symptoms of back and/or lower extremity pain in 
service, and there is a current diagnosis of a chronic 
disability, the record does not contain competent evidence 
suggesting a nexus between the two; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and radiculopathy of the lower extremities.  
Specifically, he contends that his currently diagnosed 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and radiculopathy of the lower extremities 
are related to an in-service incident in which a tank came 
off its tracks and he hit his back and legs against the tank.

While the evidence reveals that the Veteran currently suffers 
from degenerative joint disease and degenerative disc disease 
of the lumbar spine and radiculopathy of the lower 
extremities, the competent, probative evidence of record does 
not etiologically link these current disabilities to the 
Veteran's active service or any incident therein.  In this 
regard, the Board observes the Veteran's service treatment 
records are silent as to any complaints, findings or 
diagnoses of a lumbar spine disorder or radiculopathy of the 
lower extremities.  The Board acknowledges the Veteran's 
assertion in his December 2004 Substantive Appeal that he 
complained about his back pain.  However, the Board observes 
the Veteran also stated in July 2007 that he never went to 
the doctor for his back thinking it would go away.  
Furthermore, the Board observes an August 2003 VA treatment 
record, which indicates the Veteran then denied having ever 
suffered a specific injury to the low back.  As such, the 
Board finds that the Veteran did not suffer from degenerative 
joint disease or degenerative disc disease of the lumbar 
spine or radiculopathy of the lower extremities in active 
service.  

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of degenerative joint disease 
and degenerative disc disease of the lumbar spine and 
radiculopathy of the lower extremities.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disabilities and military 
service.

In the instant case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current disorders and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed his 
currently diagnosed degenerative joint disease and 
degenerative disc disease of the lumbar spine and 
radiculopathy of the lower extremities arise from his active 
service.  However, as noted above, as a layman, the Veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  See Espiritu, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection. Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with degenerative joint disease and degenerative 
disc disease of the lumbar spine and radiculopathy of the 
lower extremities in April 2003.  In addition, significantly, 
the Veteran has consistently denied experiencing low back 
pain or radiculopathy prior to approximately 2000.  See, 
e.g., April and June 2003 VA treatment records; see also 
September 2003 MEDTEX disability evaluation report.  This is 
more than 25 years since the Veteran separated from service; 
this significant lapse in time between the active service and 
the first evidence of a disorder of the lumbar spine or lower 
extremities weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

While the Veteran claims to have suffered from "back 
problems" since approximately 1988 to 1993 (see December 2003 
statement), the Board again observes that the Veteran himself 
consistently reported only a three-year history of back pain 
in 2003.  See April and June 2003 VA treatment records; see 
also September 2003 MEDTEX disability evaluation report.  The 
Board finds that the contemporaneous records far outweigh the 
Veteran's recent statements concerning suffering from a long 
history of back pain.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, supra (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  In any event, assuming arguendo that the Veteran 
began experiencing back pain in 1988, there remains a 16-year 
gap between the Veteran's separation from active service and 
the onset of a back disability.  

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
Veteran was not diagnosed with arthritis until 2003, over 30 
years after discharge from active service.  Therefore, the 
presumption of service connection does not apply in this 
case.

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed degenerative joint disease and 
degenerative disc disease of the lumbar spine and 
radiculopathy of the lower extremities are etiologically 
related to his active service.  The absence of any medical 
records of a diagnosis or treatment of such disorders during 
service or for many years after service is probative evidence 
against the claim for direct service connection.  In 
addition, the facts of this case do not warrant presumptive 
service connection for the Veteran's arthritis, because this 
condition did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and radiculopathy of the lower extremities, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is denied.

Service connection for radiculopathy of the lower extremities 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


